LeBell - Dobroski » Morgan » LLP
ATTORNEYS AT LAW

February 12, 2020

Honorable William C. Griesbach
U.S. District Court Judge
Eastern District of Wisconsin
125 S. Jefferson Street

Green Bay, W1 54301-4541

RE: US -v. Christopher Bania
Case No. 19CR57

Dear Judge Griesbach,

I would like to provide you with the following update regarding Mr. Bania’s medical
condition. As I indicated previously, the jail’s response to his requests for diabetes related
treatment has been to either ignore them or to place him in medical isolation. After the court
directed the Marshall’s Service to conduct an inquiry, the jail then transferred Mr. Bania to the
medical isolation unit. They have not changed his course of treatment, nor have they provided
him with the necessary tools by which to address his condition. Instead, they have done exactly
what I described had been it’s previous reaction, to wit: to take him out of the general population.
That accomplishes two things, removal of a cell mate or other fellow inmates who might be able
to observe a change in his physical condition and protracted 23 hour a day, or longer, separation
from other social contacts. This action compromises both his physical and mental health. I woudl
appreciate any further assistance that the court can provide.

Sincerely,
/s/ Robert G. LeBell

Attorney Robert G. LeBell

Robert G. LeBell * dorbell@ldmtaw.com John D. Dobroski * Jeffrey Morgan
1223 N, Prospect Avenue # Milwaukee, WI 53202 Brookfield Lakes Corporate Center
T; 414.276.1233 @ F:-414.239.8565 100 N. Corporate Drive, Suite 170

Brookfield, WI 53045
